Case 5:19-cr-00005-MFU-JCH Document 49 Filed 06/25/20 Page 1 of 9 Pageid#: 193


                                                                                         6/25/2020
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA                              s/ J. Vasquez
                          HARRISONBURG DIVISION

 UNITED STATES OF AMERICA                           )
                                                    )
                      v.                            )   Case No. 5:19-cr-5
                                                    )
                                                    )   By: Michael F. Urbanski
 DAVID ANTHONY BOLES,                               )
     Defendant                                      )   Chief United States District Judge


                               MEMORANDUM OPINION

        This matter comes before the court on defendant David Anthony Boles’ motion for

 compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 45. The government

 filed a response opposing Boles’ motion, ECF No. 47, and Boles filed a reply, ECF No. 48.

 Because the court finds that Boles is a danger to the community and that the factors under 18

 U.S.C. § 3553(a) weigh in favor of continued custody, the court will DENY Boles’ motion.

                                               I.

        On April 9, 2019, Boles pleaded guilty before the magistrate judge to the offense of

 being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g), as

 charged in Count One of the Information. On April 25, 2019, the court adopted the magistrate

 judge’s findings and recommendations and accepted Boles’ guilty plea and adjudged Boles

 guilty as to Count One of the Information. On October 18, 2019, the court sentenced Boles

 to 24 months incarceration.

        On May 27, 2020, Boles filed the instant motion for compassionate release arguing that

 extraordinary and compelling reasons warrant amending his sentence to home confinement.

 Specifically, Boles argues that he has various medical problems, including a mechanical heart
Case 5:19-cr-00005-MFU-JCH Document 49 Filed 06/25/20 Page 2 of 9 Pageid#: 194




 valve, a history of strokes, and hypertension, and that these medical problems make him more

 susceptible to serious complications from COVID-19. Further, Boles argues he is more likely

 to contract COVID-19 because he is incarcerated at FCI Butner, which has a high number of

 positive cases of COVID-19.

                                               II.

        In general, a “court may not modify the term of imprisonment once it has been

 imposed.” 18 U.S.C. § 3582(c). However, the compassionate release statute, 18 U.S.C. §

 3582(c)(1)(A), as amended by the First Step Act, creates an exception to this rule and

 authorizes courts to modify terms of imprisonment as follows:

               The court may not modify a term of imprisonment once it has
               been imposed except that—in any case—the court, upon motion
               of the Director of the Bureau of Prisons, or upon motion of the
               defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons
               to bring a motion on the defendant’s behalf or the lapse of 30
               days from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or
               supervised release with or without conditions that does not
               exceed the unserved portion of the original term of
               imprisonment), after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction
               . . . and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission.

        The United States Sentencing Commission published a policy statement to provide

 guidance on granting compassionate release. See USSG § 1B1.13. The policy statement

 provides, in relevant part, that “the court may reduce a term of imprisonment . . . if, after

 considering the factors set forth in 18 U.S.C. § 3553(a), to the extent they are applicable, the


                                                2
Case 5:19-cr-00005-MFU-JCH Document 49 Filed 06/25/20 Page 3 of 9 Pageid#: 195




 court determines that (1)(A) extraordinary and compelling reasons warrant the reduction; . . .

 (2) the defendant is not a danger to the safety of any other person or to the community, as

 provided in 18 U.S.C. § 3142(g); and (3) the reduction is consistent with this policy statement.”

 Id.

            Accordingly, Boles’ requested relief requires the court to consider (1) if he exhausted

 his administrative remedies; (2) if so, if the factors set forth in 18 U.S.C. § 3553(a) weigh in

 favor of a sentence reduction and whether Boles is a danger to the community; and (3) if so,

 whether there are extraordinary and compelling reasons that warrant a reduction in his

 sentence and if such a reduction is consistent with applicable policy statements issued by the

 Sentencing Commission.

       i.      The government waived the exhaustion requirement.

            The provision allowing defendants, in addition to the Bureau of Prisons (BOP), to

 bring motions under § 3582(c) was added by the First Step Act in order to “increas[e] the use

 and transparency of compassionate release.” Pub. L. No. 115-391, 132 Stat. 5239 (2018). While

 the statute allows a defendant to bring the motion before the district court, a petitioner must

 first exhaust his administrative remedies. See 18 U.S.C. § 3582(c)(1)(A). A petitioner must

 satisfy one of two conditions, whichever is earlier: (i) “the defendant has fully exhausted all

 administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s

 behalf” or (ii) “the lapse of 30 days from the receipt of such a request by the warden of the

 defendant’s facility[.]” Id. The first condition requires that the defendant fully exhaust all

 administrative rights – this means that it is not enough for the warden to respond within 30

 days by denying the request for compassionate release. If the warden denies the request within


                                                   3
Case 5:19-cr-00005-MFU-JCH Document 49 Filed 06/25/20 Page 4 of 9 Pageid#: 196




 30 days, the petitioner must then exhaust all administrative appeals available through the BOP.

 The second condition can only be met after the lapse of 30 days from when the warden

 received the petitioner’s request and has not responded.

        Here, Boles argues that he exhausted his administrative remedies because he made a

 written request to the warden on April 20, 2020 for compassionate release and received a

 denial from the warden on April 28, 2020. See ECF No. 45-1. Boles asserts that because he

 received the denial letter from the warden, he “has met the exhaustion requirement.” ECF

 No. 45, at 3. The court disagrees. Because Boles has not exhausted the administrative appeals

 available to him through the BOP, he has not satisfied the exhaustion requirement of §

 3582(c)(1)(A). However, the government has waived such a requirement.

        This court has previously found that the exhaustion requirement does not operate as a

 jurisdictional bar under § 3582(c)(1)(A). See United States v. Crawford, No. 2:03-cr-10084,

 2020 WL 2537507, at *1, n.1 (W.D. Va. May 19, 2020); see also United States v. Russo, ___

 F.Supp.3d ___, 2020 WL 1862294, at *5 (S.D.N.Y. Apr. 14, 2020). Because the exhaustion

 requirement is not jurisdictional, it operates as a claims-processing rule and can be waived. See

 e.g., Crawford, 2020 WL 2537507, at *1 (finding that the exhaustion requirement has been

 waived where the government failed to raise exhaustion as a ground for denying the motion);

 Russo, 2020 WL 1862294, at *5 (“one key consequence of [§ 3582(c)(1)(A)] not being

 jurisdictional is that the Government can waive the affirmative defense of exhaustion.”); see

 also United States v. Alam, ___ F.3d ___, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

 (holding that the exhaustion requirement is a mandatory claims-processing rule that has two

 exceptions: waiver and forfeiture) (citing United States v. Cotton, 535 U.S. 625, 630 (2002)).


                                                4
Case 5:19-cr-00005-MFU-JCH Document 49 Filed 06/25/20 Page 5 of 9 Pageid#: 197




 In its brief in opposition, the government states that “[t]he defendant has exhausted

 administrative remedies.” ECF No. 47, at 8. Accordingly, the court finds that the government

 has waived the exhaustion requirement by agreeing that Boles exhausted his administrative

 remedies.

    ii.      Boles is a danger to the community and the § 3553(a) factors weigh against a
             sentence reduction.

          Because the government has waived the exhaustion requirement, the next step is for

 the court to consider if Boles has demonstrated that he is not a danger to the safety of the

 community or that he otherwise merits release under the § 3553(a) factors. See United States

 v. McMillan, No. 7:08-cr-31, 2020 WL 3213399, at *2 (W.D. Va. June 15, 2020) (“A defendant

 seeking relief under § 3582(c)(1)(A) has the burden of establishing that compassionate release

 is warranted.”) (internal citations omitted). After considering the relevant factors, the court

 finds that Boles is both a danger to the community and the § 3553(a) factors weigh against

 release.

          First, to determine if Boles is a danger to the community, the policy statement directs

 the court to consider the factors as provided in 18 U.S.C. § 3142(g). See USSG § 1B1.13(2).

 Those factors include:

                 (1)    the nature and circumstances of the offense charged;
                 (2)    the weight of the evidence against the defendant;
                 (3)    the history and characteristics of the person, including the
                        history and characteristics of the defendant, including the
                        defendant’s character, physical and mental condition,
                        family and community ties, past conduct, history relating
                        to drug or alcohol abuse, criminal history, and record
                        concerning appearance at court proceedings, as well as
                        whether the crime was committed while the defendant
                        was on probation or parole; and


                                                 5
Case 5:19-cr-00005-MFU-JCH Document 49 Filed 06/25/20 Page 6 of 9 Pageid#: 198




               (4)    the nature and seriousness of the danger to any person or
                      the community that would be posed by the defendant’s
                      release.

        18 U.S.C. § 3142(g).

        Boles has an extensive criminal record. He was convicted of his first felony, carrying a

 concealed weapon, in 1991. In 1995, Boles was convicted of his second offence of carrying a

 concealed weapon. He was sentenced to 12 months custody and two years’ supervised

 probation by a Virginia state court. In 1999, in the Eastern District of Virginia, Boles was

 convicted of being a felon in possession of multiple firearms and ammunition in violation of

 § 922(g)(1) and § 924(a)(2), and he was sentenced to 63 months incarceration followed by two

 years’ supervised release. In 2012, Boles was again convicted of being a violent felon in

 possession of a firearm and ammunition in a Virginia state court and sentenced to five years’

 incarceration, to be followed by two years of supervised probation. On November 15, 2018,

 Boles was found to be in violation of his probation because he possessed firearms and he was

 sentenced to an additional one year and six months in state custody.

        Finally, on May 9, 2018, while Boles was also on probation for his state conviction,

 during a search of Boles’ residence, law enforcement found:

           •   One box of 50 rounds of 10mm Sellier & Bellot ammunition;
           •   Ruger, Rifle, Model: Mini14, .556 caliber, SN: 583-09173;
           •   IRuger, Rifle, Model: All-Weather 77-17, .17 caliber, SN: 703-58268;
           •   Glock GMBH, Model: 40 Gen4, .10mm caliber, SN: BCTH802;
           •   Mosin-Nagant, Rifle, Model: 91-30, 7.62 caliber, SN: 5444; and
           •   Approximately 7,000 rounds of ammunition.

 See ECF No. 1-1, at 2. When Boles was interviewed by law enforcement about the firearms

 and ammunition, he admitted that he only waited three days after his release from prison to


                                               6
Case 5:19-cr-00005-MFU-JCH Document 49 Filed 06/25/20 Page 7 of 9 Pageid#: 199




 buy a firearm. Further, Boles stated to law enforcement, “am I learning my lesson? No!” ECF

 No. 1-1, at 2. On October 18, 2019, the court sentenced Boles to 24 months incarceration

 following his guilty plea for being a felon in possession in violation of § 922(g)(1). Boles now

 requests compassionate release from that sentence.

         The court finds that Boles’ reluctance to abide by court orders and federal law

 restricting his possession of firearms makes him a danger to the community. Over the past

 twenty-nine years, Boles has been incarcerated for at least 160 months solely because of

 possessing firearms and ammunition as a felon in possession. Once he was released from his

 most recent incarceration in state custody, he told a law enforcement officer that he only

 waited three days before purchasing a firearm, despite knowing that he was prohibited from

 doing so. In addition to his lengthy history of criminal activity, when Boles was arrested, law

 enforcement officers found four firearms and roughly 7,000 rounds of ammunition in his

 home.

         Boles argues that he possessed the firearms “because he was a collector and sportsman

 and not for a nefarious purpose.” ECF No. 45. The court is unaware of, and Boles did not

 cite to, any case law that interprets an exception to § 922(g)’s prohibition on felons to possess

 firearms for collection or sports. Indeed, “[t]he dangerousness of guns and their adaptability

 to use in violent crime is why Congress has prohibited their possession by convicted felons.”

 United States v. Dillard, 214 F.3d 88, 93 (2d Cir. 2000). Further, while Boles has not used the

 firearms in a violent manner, he has a criminal history of violent, destructive, and dangerous

 convictions. Specifically, he has convictions for the destruction of property, driving while

 intoxicated, making telephone threats, assault and battery, and throwing missiles into an


                                                7
Case 5:19-cr-00005-MFU-JCH Document 49 Filed 06/25/20 Page 8 of 9 Pageid#: 200




 occupied vehicle. Accordingly, the court finds that Boles is a danger to the community and

 there are no terms of home confinement that could ensure that Boles would comply with the

 court’s orders.

        Second, the court must consider if a sentence reduction is consistent with the applicable

 § 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A). Those factors include: the nature and

 circumstances of the offense and the history and characteristics of the defendant; the need for

 the sentence imposed to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; to afford adequate deterrence to criminal

 conduct; to protect the public from further crimes of the defendant; and to provide the

 defendant with needed educational or vocational training, medical care, or other correctional

 treatment in the most effective manner. See 18 U.S.C. § 3553(a). Here, the § 3553(a) factors

 weigh in favor of continued incarceration.

        Boles committed the instant offense while on probation for a state court conviction of

 felon in possession. He has regularly demonstrated that he is unwilling to respect the rules of

 the court or the laws of the United States. Further, the sentence imposed by this court is

 intended to serve as specific deterrence for Boles and the court finds that factor weighs heavily

 in this case. Finally, Boles’ medical conditions were known to him and to the court when he

 was sentenced. Indeed, the court recommended that Boles be housed at FMC Butner in light

 of his health conditions.

        No matter which way the court looks at Boles’ criminal history, he poses a danger to

 the community and the § 3553(a) factors weigh against his release. Boles has demonstrated

 over and over that he cannot comply with the prohibition on his possessing and owning


                                                8
Case 5:19-cr-00005-MFU-JCH Document 49 Filed 06/25/20 Page 9 of 9 Pageid#: 201




 firearms. Further, the court finds that there are no terms of release that would guarantee Boles’

 compliance with such a restriction. Accordingly, the court cannot grant Boles’ motion for

 compassionate release.1

                                                       III.

         For the reasons stated herein, Boles’ motion for compassionate release is DENIED,

 ECF No. 45. The clerk is directed to send a copy of this memorandum opinion and

 accompanying order to the petitioner, his counsel of record, and the United States. An

 appropriate order will be entered.

         It is so ORDERED.

                                                     Entered:      June 25, 2020
                                                                           Mike Urbanski
                                                                           cn=Mike Urbanski, o=US Courts,
                                                                           ou=Western District of Virginia,
                                                                           email=mikeu@vawd.uscourts.gov, c=US
                                                                           2020.06.25 15:12:49 -04'00'



                                                     Michael F. Urbanski
                                                     Chief United States District Judge




 1 Because the court finds that Boles is a danger to the community and that the § 3553(a) factors weigh against
 his release, it need not determine if Boles presents an extraordinary and compelling reason to warrant a sentence
 reduction under § 3582(c)(1)(A). The court notes that the government concedes that Boles’ medical conditions
 constitute extraordinary and compelling circumstances. See ECF No. 47, at 10-11. While the court is
 sympathetic to Boles’ medical condition and the risk posed by COVID-19, he is a danger to the community
 and his motion must be denied.


                                                        9
